Case 4:19-cv-00180-ALM-KPJ Document 254 Filed 07/16/20 Page 1 of 2 PageID #: 6207



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants



        NOTICE REGARDING DEVELOPMENTS IN RELATED LITIGATION

          NOW COMES Edward Butowsky, the Plaintiff, giving notice of relevant

  developments in other proceedings and further responding to the Notice of Status by

  Defendants Gottlieb, Governski and Boies Schiller Flexner LLP (hereinafter “Notice”)

  (Doc. 250):

          In their Notice, the BSF Defendants suggested that there was some sort of delay in

  the appellate proceedings before the D.C. Circuit, and the Plaintiff informed this Court on

  July 7, 2020 that there was no such delay. See Objection (Doc. No. 251). On July 10,

  2020, the U.S. Court of Appeals for the D.C. Circuit issued a briefing schedule, and the

  undersigned has attached a true and correct copy as Exhibit 1. As the Court can see, the

  Plaintiff’s brief is due on August 18, 2020, hence there has been no delay.

          On July 9, 2020, the BSF Defendants filed a “notice” in the D.C. district court,

  asking Judge Richard J. Leon to address certain matters at a status conference. A true

  and correct copy of that “notice” is attached as Exhibit 2. It appears that the BSF


                                             -1-
Case 4:19-cv-00180-ALM-KPJ Document 254 Filed 07/16/20 Page 2 of 2 PageID #: 6208



  Defendants are trying to entice Judge Leon to retaliate against the undersigned for events

  that occurred exclusively in this Court. The Plaintiff will likely bring these developments

  to the attention of the Court of Appeals.

                                              Respectfully submitted,

                                              /s/ Ty Clevenger
                                              Ty Clevenger
                                              Texas Bar No. 24034380
                                              P.O. Box 20753
                                              Brooklyn, New York 11202-0753
                                              (979) 985-5289
                                              (979) 530-9523 (fax)
                                              tyclevenger@yahoo.com

                                              Attorney for Plaintiff Edward Butowsky




                               CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on July 16, 2020, which should result in automatic notification to all counsel of
  record.

                                              /s/ Ty Clevenger
                                              Ty Clevenger




                                               -2-
